ThisDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application has PRO 62/700,463 07/19/2018
This office action is in response to Applicant’s amendment submitted June 16, 2021.  Claims 1-3, 21-25, 29-31, 37, 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, 77-78, and 83-85 are pending.
The rejection of claims 1, 3, 24-25, 29-32, 37, 40, 42, 44, 47-48, 50, 57, 61, 63, 32, 68, 77-78, and 83-85 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn because the claims recite specific disorders.
The rejection of claim(s) 1, 3, 21-23, 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, 77-78, and 83-85 under 35 U.S.C. 102(a)(1) as being anticipated by Ellsworth is withdrawn because the amended claims require that the subject has HFpEF.
The rejection of claim(s) 1-2, 21-23, 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, and 77-78 under 35 U.S.C. 102(a)(1) as being anticipated by Urbanek is withdrawn because Urbanek does not teach that the subject is human or that the subject has hemoglobin A1c of <5 .7%.
The amended claims recite new limitations that the subject has HFpEF, has A1c less than 5.7&, and is human.  The following new or modified rejections were necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 22-25, 30, 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, 77-78, and 83-85 are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt (US 2008/0058379 A1, March 6, 2008, of record) in view of Riggs (Metabolic Syndrome and Related Disorders, Volume 13, Number 7, 2015, pp. 292-297, of record), Urbanek (European Journal of Heart Failure, May 2018, vol. 20, cited on IDS), and Gandhi (What’s a “Normal” A1C? When is it Misleading?” Internet article, https://diatribe.org/whats-normal-a1c-when-it-misleading, October 31, 2017, previously cited by the examiner).
Eckhardt teaches SGLT inhibitors, including dapagliflozin in paragraph [0172].  Compounds having SGLT-2 activity are suitable for prevention or treatment of high blood pressure and chronic heart failure, or for acute renal failure [0083].  Combinations with other 
Eckhardt does not teach which type of heart failure is to be treated.
Riggs teaches that SGLT-2 inhibitor therapy is considered both with HFrEF and HFpEF.  HFpEF is characterized by LVEF of > 50%. (page 292, second column).  SGLT-2 inhibitors include canagliflozin, dapagliflozin, and empagliflozin (page 293, last paragraph).  
Urbanek teaches treatment of HFpEF using dapagliflozin in an animal model.  The subjects were not diabetic.  Urbanek concludes that the protective action of dapagliflozin lays beyond its effect on glycemia.
Gandhi teaches that normal A1c is less than 5.7%, and “prediabetes” is 5.7 to 6.4%.  See page 3.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use dapagliflozin to treat HFpEF, alone or along with another agent.  Eckhardt teaches that SGLT inhibitors, which include dapagliflozin, are suitable for prevention or treatment of chronic heart failure.  Eckhardt does not mention which the heart failure is HFrEF or HFpEF, but Riggs teaches that both types are treatable using SGLT-2 inhibitors.  Eckhardt teaches treatment of heart failure independently of diabetes, and a normal A1c is less than 5.7%, as taught by Ghandi.  Urbanek teaches that dapagliflozin is effective for treating HFpEF in patients which are not diabetic.
Claims 40, 45, 44, 47-48, 50, 57, 61, 63, 65, 68, and 77-78 only recite desired outcomes of the treatment positively recited in claim 1, and do not require steps to be performed.  Claim scope is not limited by claim language that does not require steps to be performed or does not .
Response to Arguments
Applicant argues that Eckhardt focuses on treatment of metabolic disorders, and chronic heart failure and acute renal failure are given in a list of disorders that is largely directed to metabolic disorders. This argument is not persuasive.  Although Eckhardt does teach treatment of metabolic disorders in particular, Eckhardt also teaches treatment of heart failure.  See MPEP 2123:  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), and "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.”  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
Applicant argues that Riggs is directed to patients which would have an A1c greater than 5.7%.  This argument is acknowledged, but Eckhardt teaches treatment of HFpEF independently of diabetes, and Urbanek also teaches that dapagliflozin is useful for treating HFpEF in non-diabetic patients and independently of effects on glycemia.

Claim(s) 1-2, 22-25, 30, 37, 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, 77-78, and 83-85 are rejected under 35 U.S.C. 103 as obvious over Study NCT02751398  (version August 25, 2016, of record) and Study NCT03036124 (version January 26, 2017, of record) in view of Riggs (Metabolic Syndrome and Related Disorders, Volume 13, Number 7, 2015, pp. 292-297, of 
NCT03036124 evaluates the effect of dapagliflozin on the incidence of worsening heart failure in patients with chronic heart failure with reduced ejection fraction, given in addition to regional standard of care therapy (see top of page 4).  The dose is 10 mg or 5 mg once per day (see page 4, Assigned Interventions).  Inclusion criteria include LVEF less than or equal to 40%, a documented diagnosis of symptomatic heart failure NYHA class II-IV (paragraph bridging pages 5-6).  The patient has not received therapy with as SGLT2 inhibitor for 8 weeks prior to treatment (page 6).  Patients having type 1 diabetes are excluded (page 6).  
NCT03036124 does not treat patients having HF with preserved ejection fraction.
NCT03030235 teaches treatment of diabetic or pre-diabetic patients having HF with preserved ejection fraction using dapagliflozin (first page). Patients with prediabetes have A1c of 5.7-6.5% (inclusion criteria).  Inclusion criteria include symptoms of dyspnea (NYHA class II-IV) and EF greater than 45% within 18 months of enrollment with no change in clinical status.  Patients with uncontrolled hypertension are excluded.  See Exclusion criteria. Patients treated with an SGLT-2 inhibitor within 12 weeks are excluded.  Patients having severe COPD are excluded.
The NCT03030235 patients are diabetic or prediabetic.
Riggs teaches that SGLT-2 inhibitor therapy is considered both with HFrEF and HFpEF.  HFpEF is characterized by LVEF of > 50%. (page 292, second column).  SGLT-2 inhibitors include canagliflozin, dapagliflozin, and empagliflozin (page 293, last paragraph).  

Gandhi teaches that normal A1c is less than 5.7%, and “prediabetes” is 5.7 to 6.4%.  See page 3.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to treat non-diabetic HF patients using dapagliflozin.  Treatment of HFrEF in patients who were not identified as being diabetic is taught by NCT03036124, and Riggs teaches that SGLT-2 inhibitor therapy is considered both with HFrEF and HFpEF.  Custodio teaches that patients with or without diabetes can be treated using dapagliflozin.  Dapagliflozin is known for treating HFrEF in patients who are not diabetic, and for treating HFpEF in patients who are diabetic (or prediabetic).  The prior art teaches that both HFrEF and HFpEF can be treated using SGLT-2 inhibitors, and that patients without diabetes can be treated using SGLT-2 inhibitors including dapagliflozin.  Thus, the skilled artisan would have a reasonable expectation of success in treating HFpEF in non-diabetic patients.
Claims 40, 45, 44, 47-48, 50, 57, 61, 63, 65, 68, and 77-78 only recite desired outcomes of the treatment positively recited in claim 1, and do not require steps to be performed.  Claim scope is not limited by claim language that does not require steps to be performed or does not limit a claim to a particular structure, and a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP 2106 and 2111.04.
Response to Arguments
Applicant argues that NCT0306124 is silent about the HbA1c and does not disclose treating patients with HFpEF.  This argument is not persuasive because the rejection is based on a combination of references.  Custodio teaches that SGLT2 inhibitors treat heart failure in patients with or without diabetes.  Gandhi teaches that a normal A1c is less than 5.7.
Applicant argues that NCT03030235 is drawn to treatment of diabetic or pre-diabetic patients.  This argument is not persuasive because the rejection is based on a combination of references.  Custodio teaches that SGLT2 inhibitors treat heart failure in patients with or without diabetes.  Gandhi teaches that a normal A1c is less than 5.7.
Applicant argues that Riggs is directed to the use of SGLT2 inhibitors in patients with diabetes.  This argument is not persuasive because the rejection is based on a combination of references.  Custodio teaches that SGLT2 inhibitors treat heart failure in patients with or without diabetes.  Gandhi teaches that a normal A1c is less than 5.7.
Applicant argues that Custodio only mentions one study wherein type 2 diabetes is omitted from the study.  This argument is acknowledged, but is not persuasive because Custodio does teach that study, and Custodio explicitly states that SGLT2 inhibitors treat patients with HF, with and without diabetes.  Gandhi teaches that a normal A1c is less than 5.7.
Applicant argues that the office does not explain how the cited references would have provided the skilled artisan with motivation to arrive at the claimed methods.  This argument is not persuasive.  The cited references teach that SGLT2 inhibitors including dapagliflozin are effective for treating HF in either diabetic or non-diabetic patients, that dapagliflozin is effective for treating either HFrEF or HFpEF, and that a normal A1c is less than 5.7.  The motivation for 

Claims 1-2, 22-23, 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, and 77-78  are rejected under 35 U.S.C. 103 as being unpatentable over Urbanek (European Journal of Heart Failure, May 2018, vol. 20, cited on IDS) in view of Gandhi (What’s a “Normal” A1C? When is it Misleading?” Internet article, https://diatribe.org/whats-normal-a1c-when-it-misleading, October 31, 2017, previously cited by the examiner).  
Urbanek teaches treatment of HFpEF using dapagliflozin in an animal model.  The subjects were not diabetic.  Urbanek concludes that the protective action of dapagliflozin lays beyond its effect on glycemia.
Urbanek does not teach that the subject is human or that the A1c is less than 5.7%.
Gandhi teaches that normal A1c is less than 5.7%, and “prediabetes” is 5.7 to 6.4%.  See page 3.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to treat HFpEF using dapagliflozin, in a human, wherein the A1c is less than 5.7%.  Urbanek teaches that dapagliflozin is effective for treating HFpEF independent of its effect on glycemia.  Urbanek’s subjects were not diabetic, and a normal (non-diabetic) A1c is less than 5.7%.  The skilled artisan would treat a human because humans suffer from HFpEF.
Claims 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, and 77-78 only recite desired outcomes of the treatment positively recited in claim 1, and do not require steps to be performed.  Claim scope is not limited by claim language that does not require steps to be performed or does not .
Response to Arguments
Applicant’s arguments with respect to Urbanek are moot in view of the modified grounds of rejection.

Conclusion
Claims 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623